DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s response to after final action filed 01/20/2022.

Claims 48-52, 54-73 are pending and being examined.  Claims 1-47 and 53 are canceled.  Claim 48 is amended with no new subject matter being introduced.

Claims 48-52 and 54-58 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 59-73, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 59-73 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/05/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 48-52, 54-73 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Goehring on 01/26/2022.
The application has been amended as follows: 
48. (Currently Amended) A self-supporting flowable particulate material having an average particle size of from about 10 pm to about 2000 nm for removing an acid gas and/or mercury contaminant from a hydrocarbon gas comprising a superabsorbent hydrogel comprising a cross-linked hydrophilic polymer network having from 0.1 mol% to 50 mol% cross-linking agent, wherein the superabsorbent hydrogel incorporates one or more compounds capable of binding the acid gas and/or mercury contaminant, wherein said one or more compounds are absorbed into the superabsorbent hydrogel as a liquid phase or an aqueous solution thereof, and wherein said one or more compounds comprises an acid gas absorbent selected from the group consisting of an alkanolamine, alkylamine, alkyloxyamines, piperidine and its derivatives, piperazine and and alkali or alkaline earth metal phosphate solutions.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach or render obvious all of the cumulative limitations of independent claim 48 with particular attention to “wherein said one or more compounds comprises an acid gas absorbent selected from the group consisting of an alkanolamine, alkylamine, alkyloxyamines, piperidine and its derivatives, piperazine and its derivatives, pyridine and its derivatives, polyethylene glycol-dimethyl ethers (Selexol), N- methylpyrrolidone, propylene carbonate, methanol, sulfolane, imidazoles, ionic liquids, primary amines, secondary amines, tertiary amines, sterically hindered amines, mixtures of one or more of the preceding liquids, alkali or alkaline earth metal carbonate solutions, alkali or alkaline earth metal hydroxide solutions, and alkali or alkaline earth metal phosphate solutions”.
Lee (WO 2010/011016 A1) is considered to be the closest prior art.
Lee teaches a self-supporting flowable particulate material by teaching a desiccant in the form of granules (Lee, claims 16-19).  Lee teaches the particulate having an average particle size of up to 1000 µm (Lee, claim 20).  Lee teaches the 
Lee does not teach nor obviate the one or more compounds comprising an acid gas absorbent selected from the group consisting of an alkanolamine, alkylamine, alkyloxyamines, piperidine and its derivatives, piperazine and its derivatives, pyridine and its derivatives, polyethylene glycol-dimethyl ethers (Selexol), N- methylpyrrolidone, propylene carbonate, methanol, sulfolane, imidazoles, ionic liquids, primary amines, secondary amines, tertiary amines, sterically hindered amines, mixtures of one or more of the preceding liquids, alkali or alkaline earth metal carbonate solutions, alkali or alkaline earth metal hydroxide solutions, and alkali or alkaline earth metal phosphate solutions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734